Bloodworth, J.
The only assignment of error in the petition for certiorari is upon the entering of judgment against the defendant in the magistrate’s court. It is well established in this State that the presumption is always in favor of an unreversed judgment, and that the burden in certiorari proceedings is on the plaintiff in certiorari to plainly, distinctly, and affirmatively show error. The record in this case is confused and confusing, and contains irreconcilable contradictions. Uncertainties and ambiguities in a certiorari record must be construed favorably to a judgment refusing a new trial. Reese v. Miller, 33 Ga. App. 443 (4) (126 S. E. 904). The record in this ease does not plainly, distinctly, and affirmatively show error in the judgment of which complaint is made, and the judge of the superior court properly overruled the certiorari.

Judgment affirmed.


Broyles, C. J., and Lulce, J., concur.